January 7, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          MARCUS WILLIAMS AND ALL OCCUPANTS, Appellants

NO. 14-12-00404-CV                          V.

            BAYVIEW - REALTY ASSOCIATES, AGENT, Appellee
                  ________________________________

      This cause, an appeal from the judgment in favor of appellee, Bayview -
Realty Associates, Agent, signed, April 25, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED. We order appellants, Marcus
Williams and All Occupants, jointly and severally, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.